Case 0:21-cv-61427-RKA Document 22 Entered on FLSD Docket 09/14/2021 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 21-cv-61427-ALTMAN

  JOHN LUCA,

         Plaintiff,
  v.

  UNITED COLLECTION
  BUREAU, INC.,

        Defendant.
  _________________________________________/

                                           ORDER STAYING CASE

         The Defendant filed a Motion to Stay [ECF No. 12] on August 25, 2021. Under Local Rule

  7.1(c), “each party opposing a motion shall serve an opposing memorandum of law no later than

  fourteen (14) days after service of the motion. Failure to do so may be deemed sufficient cause for

  granting the motion by default.” S.D. FLA. L.R. 7.1(c). The Plaintiff has failed to respond to the

  Motion to Stay, see generally Docket, and the time to do so has passed.

          Being fully advised, this Court hereby ORDERS AND ADJUDGES as follows:

              1. This case is hereby STAYED until final resolution of Hunstein v. Preferred Collection &

                      Management Services, Inc., 994 F.3d 1341 (11th Cir. 2021). When that case reaches a

                      final resolution—either by issuance of the mandate or a decision en banc—the parties

                      shall file a joint notice with the Court and move to lift the stay.

              2. The Clerk of Court is directed to CLOSE this case for administrative purposes only.

              3. All pending deadlines and hearings are TERMINATED, and all pending motions

                      are DENIED as MOOT.
Case 0:21-cv-61427-RKA Document 22 Entered on FLSD Docket 09/14/2021 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of September 2021.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                            2
